Citation Nr: 0501040	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for temporomandibular joint dysfunction, status post 
a closed reduction of the mandibular condyles with 
intermaxillary fixation, based on an initial award.  

2.  Entitlement to a disability rating in excess of 10 
percent for a facial scarring below the right lower lip and 
under the chin, based on an initial award.  

3.  Entitlement to a disability rating in excess of 10 
percent for residual paresthesia of the right lower lip, 
status post facial surgery, based on an initial award.  

4.  Entitlement to a compensable disability rating for left 
knee retropatellar pain syndrome, based on an initial award.  

5.  Entitlement to a compensable disability rating for left 
ankle tendonitis, with a heel spur, status post left ankle 
sprain, based on an initial award.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, granted service 
connection for the disabilities at issue and assigned 
specific ratings to each disability.  The veteran expressed 
his dissatisfaction with the initially assigned ratings and 
this appeal ensued.  

In May 2004, the veteran testified at a personal hearing held 
at the RO in Denver, Colorado, before the undersigned.  At 
the hearing, he submitted additional evidence, along with a 
signed waiver of initial RO consideration and review of that 
evidence.  See 38 C.F.R. § 20.1304 (2004).  Also during the 
hearing, it was noted that the veteran had earlier raised an 
issue of entitlement to service connection for a mental or 
emotional condition secondary to his service-connected 
temporomandibular joint dysfunction, facial scarring, and 
right lower lip paraesthesia.  That issue has not been fully 
developed and it is being brought to the attention of the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Prior to January 6, 2004, temporomandibular joint (TMJ) 
dysfunction was manifested by limitation of inter-incisal 
range to 34 mm, without pain, and to 37 mm, with pain.  

3.  Effective from January 6, 2004, TMJ is manifested by 
limitation of inter-incisal range to 19 mm, with any opening 
beyond that range as nonfunctional due to significant pain.  

4.  Facial scars located at the right portion of the lower 
lip and on the chin are severe, depressed, consisting of 
visible tissue loss, and producing marked and unsightly 
deformity and asymmetry of the lips.  

5.  The right portion of the lower lip is manifested by mild 
paresthesia and diminished sensation to pin prick.  

6.  Left knee retropatellar pain syndrome is manifested by 
complaints of pain and a sensation of buckling, with 
objective findings of full range of motion, no arthritis 
confirmed by x-ray findings, and no subluxation or 
instability.  

7.  Left ankle tendinitis, with heel spur, is manifested by 
subjective complaints of occasional pain and stiffness, with 
objective findings showing essentially full range of motion, 
no swelling, no pain on motion, no weakness and no 
incoordination, and with x-ray findings showing mild 
degenerative changes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for TMJ dysfunction, from the effective date of the 
grant of service connection through January 5, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-3, 4.7, 4.10, 4.40, 4.59, 4.150 Diagnostic Code 
9905 (2004).  

2.  Effective from January 6, 2004, the criteria for a 30 
percent rating for TMJ dysfunction have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-3, 4.7, 4.10, 4.40, 4.59, 4.150 Diagnostic Code 9905 
(2004).  

3.  The criteria for a 30 percent disability rating for 
facial scars, since the effective date of the grant of 
service connection, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.118 Diagnostic Code 7899-
7800 (2004).  

4.  The criteria for a disability rating in excess of 10 
percent for paresthesia of the right portion of the lower 
lip, since the effective date of the grant of service 
connection, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-3, 4.7, 4.10, 4.40, 
4.41, 4.124a Diagnostic Code 8299-8207 (2004).  

5.  The criteria for a compensable rating for left knee 
retropatellar pain syndrome, since the effective date of the 
grant of service connection, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-3, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic Code 5299-5260 
(2004).  

6.  The criteria for a compensable rating for left ankle 
tendinitis with heel spur, since the effective date of the 
grant of service connection, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-3, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic Code 5271-5024 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable in this case.  The Act, and implementing 
regulations, essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim and also include new notification provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide the notice required by 
VCAA prior to the initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  For 
the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In the case at hand, the veteran's substantially complete 
application was received in July 2002.  VA's duty to assist 
letter of July 2002 advised the veteran of the notification 
and development actions required by the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The initial 
adjudication took place in October 2002, which was favorable 
to the veteran granting him the benefits requested.  In 
November 2002, he expressed his dissatisfaction with the 
rating percentages assigned those disabilities currently at 
issue.  He was sent a statement of the case in August 2003, 
which contained the pertinent VCAA regulations.  The Board 
notes that VA General Counsel has issued a precedent opinion 
relating that, if in response to a notice of its decision on 
a claim for which VA has already given the notice provisions 
of the VCAA and VA receives a notice of disagreement that 
raises a new issue, the VCAA does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised "downstream" issue.  See 
VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  The Board is 
bound in its decisions by precedent opinions of VA General 
Counsel.  See 38 U.S.C.A. § 7104(c).  Hence, there has been 
substantial compliance with Pelegrini II in that the veteran 
has received the VCAA content-complying notice and there has 
been proper subsequent VA process.  See Pelegrini II.  

The Board has reviewed the voluminous medical evidence in 
this case.  However, the Board will confine its discussion of 
the evidence to only that as it relates to each issue.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App.  
119, 126 (1999).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluations 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  See Fenderson, 12 Vet. App. at 126.  
Thus, a remand for this purpose is unnecessary.  

Facial Trauma

During the veteran's personal hearing and in various 
correspondence he essentially maintains that the residuals of 
the facial trauma he sustained while in service are such that 
the initial disability rating assigned the TMJ dysfunction 
should be greater than the 10 percent currently assigned.  He 
maintains that he has severe limitation of motion of his 
mouth; that he has a speech impediment because of the in-
service trauma; he has a problem chewing, especially certain 
meat.  He further maintains his scaring just below the lower 
lip on the right and paraesthesia of the right portion of the 
lower lip has produced asymmetry of his face, which affects 
his speech and ability to smile.  

The veteran's service medical records show that, in early 
February 1992, he sustained a facial trauma resulting in 
displaced right and left subcondylar fractures, non-displaced 
right mandibular body fracture, two avulsed and two fractured 
teeth, and facial lacerations of the lower lip and chin.  He 
underwent numerous procedures to repair the facial fractures 
with closed reduction and intermaxillary fixation, as well as 
the repair of facial lacerations.  He had the area of lost 
teeth restored with a fixed partial denture.  

Although the veteran was separated from active military 
service on the last day of September 2002, he had filed his 
claim for VA benefits in July 2002 and, while on terminal 
military leave, he underwent VA general examination, in 
August 2002, and an oral surgery evaluation, in September 
2002.  

The report of the veteran's August 2002 VA examination notes 
complaints of difficulty with enunciation and paresthesias in 
his right lower lip, but no tongue defects.  He related that, 
when rushed, he tended to slur his words.  The examiner noted 
that the veteran did not appear to have any obvious speech 
deformities.  There was a facial scar 2 cm below the right 
lower lip and a 3 cm scar under the chin.  The lip scar 
produced some facial asymmetry between the right and left 
lips.  The examiner noted that both scars were well healed 
and barely visible.  There was diminished sensation to 
pinprick in the right lower lip.  

The report of the veteran's September 2002 VA oral surgery 
evaluation notes complaints of difficulty opening, chewing 
and performing regular mandibular movements; difficulty 
eating certain types of foods; and experiences daily moderate 
pain and pressure of the right and left jaw.  On examination, 
the maximum opening of the mouth was to 37 mm, with pain at 
34 mm.  Deviation on maximum opening was to the right 1 mm.  
Protrusive movement of the mandible was approximately 6 mm; 
right and left lateral excursive movements of the mandible 
were approximately 6 mm.  There was a pop and click noted at 
both right and left jaw joints; crepitus at both TMJ's; pain 
upon palpation of both TMJ's; pain upon palpation of the 
right and left muscles of mastication and right 
sternocleidomestoid and occipital muscles; and missing teeth.  
There was scarring of the lower lip, right of the midline, 
resulting in a lip deformity, as well as a 11/2 inch scar on 
the chin.  X-rays revealed that both right and left condyles 
were medially and anteriorly displaced due to fractures; both 
condyles were severely shortened.  In addition, the oral 
surgery report quotes, verbatim, a June 2002 military oral 
surgery evaluation of the veteran performed by C. Miller, of 
the Dental Corps, Chief of Oral and Maxillofacial Surgery, 
United States Air Force Academy, which contains findings 
essentially the same as those noted during the September 2002 
VA oral surgery evaluation.  

An initial non-VA speech evaluation of the veteran, dated in 
January 2004, notes that the veteran has an active opening of 
the mouth of approximately 30 mm.  Additional opening can be 
obtained with mild stretch on the chin, which was noted as 
less than previously noted.  The language pathologist offered 
that it is likely that some stretching could increase the 
opening again.  The veteran was able to enunciate more 
clearly with minimal cuing.  The needed time for 
rehabilitation was planned for one month, with individual 
speech therapy bi-monthly with a home program of jaw and 
speech muscular flexibility exercises.  

Also dated in January 2004, is a medical examination report 
and statement by C. Miller, D.D.S., the same oral surgeon who 
had evaluated the veteran in June 2002, and who, on recent 
examination, found that the veteran now had a limited inter-
incisal opening of approximately 30 mm without deviation; 
protrusive movement of the mandible was approximately 5 mm; 
and right and left lateral excursive movements of the 
mandible were approximately 5 mm.  There was marked 
crepititus noted in both TMJ's.  There was gross scarring of 
the lower lip, involving both the vermilion and skin of the 
lower lip and chin.  The lip scar was depressed and adherent 
to the underlying tissue.  There was a gross asymmetry of the 
lower lip as the result of soft tissue loss involving the 
labial mucosa of the vermilion and loss and disruption of the 
muscle fibers of the orbicularis oris muscle.  Palpation of 
the lip revealed significant thinning of the vermilion.  
There was drooping of the right lower lip when smiling.  
There was limited lip animation and the veteran was unable to 
form a good lip seal.  There was mild paresthesia of the 
right portion of the lower lip and an uneven scar on the 
ventral surface of the chin.  

The medical report of a non-VA oral surgeon, dated in 
February 2004, and referencing an examination conducted on 
February 6, 2004, notes that the veteran's range of motion of 
the jaw has degenerated over time.  On examination, he was 
able to open his mouth to 19 mm without pain and to 32 mm 
with significant pain.  His protrusive movement was 3 mm; 
right lateral was 6 mm; and left lateral was 5 mm.  The 
examiner offered that these findings indicated a restricted 
functional maximum incisal opening of 19 mm, with opening 
beyond this was nonfunctional due to pain.  Further, the 
examiner noted the veteran's lip scar, described as 2 cm in 
length, with jagged edges, hypopigmented and depressed.  A 
previous skin revision resulted in a visible tissue loss, 
combined with subsequent scar contracture post-operation, 
resulted in a visible gross distortion of the right 
commissure of the lip and oversion of the right vermilion 
with asymmetry compared to the left lower lip vermilion and 
commissure.  The submental chin scar measured 4 cm in length, 
had jagged edges, was hypopigmented and depressed; otherwise, 
it appeared well healed, without gross disfigurement.  

Analysis

A.  Temporomandibular Joint Dysfunction

The veteran's TMJ dysfunction, status post closed reduction 
of the mandibular condyles with inermaxillary fixation, is 
evaluated in VA's Schedule for Rating Disabilities under the 
criteria for the evaluation of dental and oral conditions, 
specifically, under Diagnostic Code 9905.  See 38 C.F.R. 
§ 4.150.  

Diagnostic Code 9905 provides that if limitation of motion, 
inter-incisal range, of the TMJ articulation is from 31 to 40 
mm, or if there is limitation of range of lateral excursion 
from 0 to 4 mm, a 10 percent rating is warranted.  If 
limitation of motion, inter-incisal range, of the TMJ 
articulation is from 21 to 30 mm, a 20 percent rating is 
warranted.  If limitation of motion, inter-incisal range, of 
the TMJ articulation is from 11 to 20 mm, a 30 percent rating 
is warranted, and if the limitation of motion, inter-incisal 
range, of the TMJ articulation is from 0 to 10 mm, a 40 
percent rating is warranted.  Id.  

In the case at hand, the medical evidence shows that, at the 
time of the veteran's separation from active military 
service, he had range of motion, i.e., he could open his 
mouth to 34 mm, without pain, and to 37 mm, with pain on 
opening.  Deviation at that time was to the right 1 mm.  
Approximately sixteen months later, he underwent an initial 
speech evaluation by a non-VA language pathologist who noted 
that the veteran could open his mouth to 30 mm, but that 
there had been some regression from the inter-incisal range 
reported at the time of his separation from service.  Also, 
during an oral surgery evaluation, conducted by the same 
individual who had evaluated him shortly before the veteran 
was separated from service, noted that there was limited 
inter-incisal opening of approximately 30 mm without 
deviation.  Less than a month later, the veteran's treating 
oral surgeon submitted an evaluation report noting that the 
veteran could open his mouth to only 19 mm, with out pain, 
but to open it as wide as he could, 32 mm, caused him 
significant pain.  In the oral surgeon's opinion, the veteran 
has a restricted functional maximum incisal opening of 19 mm 
and, beyond that point, his TMJ articulation was 
nonfunctional due to pain.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that the medical evidence at the 
time of the veteran's separation from active duty shows that 
he could open his mouth, without pain, to 34 mm, and to 37 
mm, with pain.  These findings meet the criteria for a 10 
percent rating, and no more, under Diagnostic Code 9905.  

It was not until the January 2004 medical reports form an 
examining non-VA speech therapist and an oral surgeon that 
shows the veteran's ability to open his mouth, inter-incisal 
range, has degenerated to the point that he can open his 
mouth to only 30 mm.  Not only that, but the veteran's 
treating oral surgeon, in a medical evaluation report dated 
less than a month later, points out that, although the 
veteran can open his mouth to approximately 32 mm, any 
opening beyond 19 mm causes significant pain.  This oral 
surgeon's medical opinion is that, because of the significant 
pain caused by the TMJ's articulation beyond 19 mm, indicates 
a restricted functional maximum incisal opening of 19 mm, 
with any opening beyond that point as nonfunctional due to 
the pain.  

Under the circumstances, the Board finds that, as of January 
6, 2004, the medical evidence shows an increase in the 
severity of the veteran's TMJ disability based on the 
limitation of the inter-incisal range of motion.  As noted 
earlier, when evaluating musculoskeletal disabilities on the 
basis of limitation of motion, functional loss due to limited 
or excess movement, pain, weakness, excess fatigability, or 
incoordination is to be considered in the determination of 
the extent of limitation of motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  However, is so 
doing, it is important to remember that such functional loss 
must be supported by adequate pathology as well as evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  
Hence, given the medical evidence and medical opinion, based 
on examination of the veteran and review of the record, the 
severity of the veteran's limited TMJ articulation, to 19 mm, 
more closely meets the criteria for a 30 percent rating, but 
no higher in the absence of greater severity, under 
Diagnostic Code 9905.  Therefore, a 30 percent rating is 
warranted, effective from January 6, 2004, for TMJ 
dysfunction and, as of that time, the 30 percent rating fully 
comports with the applicable schedular criteria.  

B.  Facial Scars

The veteran's laceration scars are rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7899-7800, of VA's Schedule for 
Rating Disabilities.  The first diagnostic code cited is 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved (here, 
the skin), with the second diagnostic code being the residual 
condition on the basis for which the rating is determined 
(here, disfiguring scars).  See 38 C.F.R. § 4.27.  

In the veteran's case, his application for benefits was 
received in July 2002, while he was on terminal military 
leave, and he underwent VA examination for his claimed 
disabilities in August and September 2002, although he was 
not actually discharged from active military service until 
September 30, 2002.  Under the circumstances, the Board, in 
evaluating the veteran's facial scars, will consider 
application of only the criteria in effect as of August 30, 
2002, which in any event was prior to the effective date of 
his service-connected compensation award.  

Under the criteria for disfiguring scars of the head, face, 
or neck effective August 30, 2002, Diagnostic Code 7800 
provides that a 10 percent rating is warranted when medical 
evidence shows one characteristic of disfigurement.  A 30 
percent rating is warranted when there is medical evidence of 
visible or palpable tissue loss and either gross distortion, 
or asymmetry, of one feature, or paired set of features 
(nose, chin, forehead, eyes [including eyelids], ears 
[auricles], cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted when medical evidence shows visible or palpable 
tissue loss and either gross distortion, or asymmetry, of two 
features or paired sets of features (nose, chin, forehead, 
eyes [including eyelids], ears [auricles], cheeks, lips), or 
with four or five characteristics of disfigurement.  An 80 
percent rating is warranted when medical evidence shows 
visible or palpable tissue loss and either gross distortion, 
or asymmetry, of three or more features or paired sets of 
features (nose, chin, forehead, eyes [including eyelids], 
ears [auricles], cheeks, lips), or with six or more 
characteristics of disfigurement.  Id.  

For purposes of evaluation under 38 C.F.R. § 4.118, the eight 
characteristics of disfigurement are:  (1) scar 5 or more 
inches (13 or more cm.) in length;  (2) scar at least 1/4 in 
(0.6 cm.) wide at its widest part;  (3) surface contour of 
the scar is elevated or depressed on palpation;  (3) scar is 
adherent to the underlying tissue;  (4) skin is hypo- or 
hyper-pigmented in an area exceeding 6 square inches (39 sq. 
cm.);  (5) skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 square inches (39 
sq. cm.); (6) underlying soft tissue is missing in an area 
exceeding 6 square inches (39 sq. cm.); (8) skin is indurated 
and inflexible in an area exceeding 6 square inches (39 sq. 
cm.).  Id.  

In the veteran's case, the report of his August 2002 VA 
examination notes a 2 cm facial scar below the right portion 
of the lower lip and a 3 cm scar under the chin.  The lip 
scar produced some facial asymmetry between the right and 
left portion of the lips.  The examiner noted that both scars 
were well healed and barely visible.  In September 2002, VA's 
evaluating oral surgeon described the scars as one at the 
lower lip, right of the midline, resulting in a lip 
deformity, as well as a 11/2  inch scar on the chin; however, 
no further description was given.  Approximately sixteen 
months later, the same oral surgeon who evaluated the veteran 
shortly before his separation from military service described 
the veteran facial scarring as gross at the lower lip, 
involving both the vermilion (pigment) and skin of the lower 
lip and chin.  The lip scar was further described as 
depressed and adherent to the underlying tissue.  The 
scarring further resulted in a gross asymmetry of the lower 
lip, as the result of soft tissue loss involving the labial 
mucosal of the vermilion and loss and disruption of the 
muscle fibers of the orbicularis oris muscle.  

There is no dispute that the veteran has disfiguring facial 
scars.  The question to be resolved is to the degree and 
severity of those scars.  Initial evaluations of the facial 
scars would appear to describe them as no more than 
moderately disfiguring.  However, the descriptions presented 
approximately sixteen months later present an entirely 
different and more severe picture.  More recently, those same 
scars have been described as gross, with jagged edges, 
adherent (at least the one at the lower lip), depressed, and 
affecting the pigmentation of the skin.  As a result, the 
veteran's face is described as asymmetric, with a dropping of 
the right lower lip when smiling.  

Under the circumstances, and with reasonable doubt being 
resolved in the veteran's favor, the Board find that the 
facial scars due to trauma more closely meet the criteria for 
the assignment of a 30 percent rating, under the criteria in 
effect as of August 30, 2002, effective from the date of the 
award of service connection for the disability.  The medical 
descriptions of the facial scars would appear to meet the 
criteria for a 30 percent rating, in that there is a visible 
or palpable tissue loss, asymmetry of the lips, depression 
and, at least the lip scar, is described as adherent to the 
underlying tissue.  In the absence of greater disfigurement, 
such as visible or palpable tissue loss and either gross 
distortion or asymmetry of two facial features or with four 
or five characteristics of disfigurement, no greater 
disability rating is warranted.  

C.  Right Lower Lip Paraesthesia

The veteran's peripheral neuropathy of the right portion of 
the lower lip is evaluated in VA's Schedule for Rating 
Disabilities under the criteria for the evaluation of 
neurological conditions and convulsive disorders, 
specifically, under diseases of the cranial nerves.  See 
38 C.F.R. § 4.124a.  

Neuritis, either cranial or peripheral, characterized by the 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating, which may be assigned for neuritis not characterized 
by organic changes, will be that for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  See 38 C.F.R. § 4.123.  

Neuralgia, either cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  Tic douloureux or trifacial neuralgia may be 
rated up to complete paralysis of the affected nerve.  See 
38 C.F.R. § 4.124.  

Disability from lesions of peripheral portions of the first, 
second, third, fourth, sixth, and eighth nerves will be rated 
under the Organs of Special Sense.  The ratings for the 
cranial nerves are for unilateral involvement; when 
bilateral, combine but without the bilateral factor.  See 
38 C.F.R. § 4.124a.  

In the veteran's case, paraesthesia of the right portion of 
his lower lip is rated under Diagnostic Code 8299-8207.  The 
first diagnostic code cited is selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved (here, neurological conditions), with the 
second diagnostic code being the residual condition on the 
basis for which the rating is determined (here, paralysis of 
the seventh [facial] cranial nerve).  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 8207, the evaluation for seventh 
(facial) cranial nerve paralysis is dependent on the relative 
degree of the loss of innervation of the facial muscles.  
Moderate, incomplete paralysis of the seventh (facial) 
cranial nerve warrants a 10 percent rating.  Severe, 
incomplete paralysis of the seventh (facial) cranial nerve 
warrants a 20 percent rating and complete paralysis of the 
seventh (facial) cranial nerve warrants a 30 percent rating.  
See 38 C.F.R. § 4.124a.  

In the case at hand, the medical evidence has consistently 
shown the veteran experiences diminished sensation to 
pinprick in the right portion of his lower lip, as noted 
during his VA examination in August 2002.  In January 2004, 
the examining oral surgeon described the disability as mild 
paresthesia of the right portion of the lower lip.  

Under the circumstances, the Board finds that no more than a 
10 percent disability rating for residual paresthesia of the 
right portion of the veteran's lower lip is warranted.  The 
disability has been medically described, following 
examination of the area, as mild with diminished sensation to 
pinprick.  A 10 percent rating connotes moderate incomplete 
paralysis.  Nowhere is there medical evidence, based on 
examination of the veteran, of greater degree of paresthesia 
as to warrant a designation of either severe or complete 
paralysis of the affected area.  Hence, the 10 percent rating 
is entirely appropriate and fully comports with the 
applicable schedular criteria.  

Left Knee

In correspondence and in testimony presented at a personal 
hearing, the veteran maintains he injured his left knee in 
service, while coaching football, and subsequently underwent 
left knee arthroscopy.  Initially, his knee was placed in a 
Velcro cast but after the arthroscopy he spent some two or 
three months in a cast.  He now complaints that he 
experiences daily left knee pain and frequent sensation that 
the knee is going to buckle.  He does not experience any 
locking, swelling or problem with ascending or descending 
stairs.  

The veteran's service medical records show that he was seen 
in November 1981 with complaints of left knee pain following 
a twisting movement and he had heard a "pop" at the knee.  
At the time, he also gave a history of having an injury to 
the left knee when he was in high school.  On examination, 
there was full range of motion of the left knee with mild 
pain.  He was thought to have a left medial meniscus tear, 
although there was no evidence of such shown on x-ray.  The 
knee was placed in a cylindrical cast.  In January 1982, he 
was hospitalized for left knee pain and underwent arthroscopy 
with an injection of steroids.  In February 1982, he was 
diagnosed as having causalgia of the left knee.  The results 
of a February 1987 periodic examination found his lower 
extremities were normal.  In April 2002, he was complaining 
of left knee pain.  

The report of the veteran's August 2002 VA examination notes 
the left knee had mild crepitus to passive flexion and 
extension.  He was able to walk without a limp and had no 
difficulty arising from a chair; he could do deep knee bends 
without difficulty.  There was no effusion and range of 
motion of the knee revealed flexion to 140 degrees and 
extension to 0 degrees.  There was no patellar compression 
tenderness; medical and lateral collateral ligaments were 
stable; Lochman's test was negative; and McMurray's test was 
negative.  X-ray of the left knee was unremarkable.  The 
examiner specifically noted that there was no pain, fatigue, 
weakness or incoordination on repeat testing of the left 
knee.  

The medical report of a non-VA physician notes that the 
veteran's left knee discomfort is anterior without locking, 
swelling or giving way.  The physician characterized the pain 
as more arthritic in nature and not connected with internal 
derangement symptoms.  On examination, range of motion of the 
left knee was full without instability.  There was some minor 
retropatellar crepitus and no effusion.  X-rays of the left 
knee revealed no abnormality.  The diagnosis was chronic 
retropatellar knee pain or patellofemoral syndrome of the 
left knee.  

Analysis

The veteran's left knee retropatellar pain syndrome is 
evaluated in VA's Schedule for Rating Disabilities under the 
criteria for the evaluation of the musculoskeletal system 
(Diagnostic Code 5299) analogous to the residual condition of 
limitation of motion of the left knee (Diagnostic Code 5260).  
See 38 C.F.R. § 4.71a.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, by the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability of the knee; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  Diagnostic Code 
5260 provides that if flexion of a leg is limited to 60 
degrees, a noncompensable rating is warranted; if flexion is 
limited to 45 degrees, a 10 percent rating is warranted; if 
flexion is limited to 30 degrees, a 20 percent rating is 
warranted; and if flexion is limited to 15 degrees, a 30 
percent rating is warranted.  Diagnostic Code 5261 provides 
that if extension of a leg is limited to 5 degrees, a 
noncompensable rating is warranted; if extension is limited 
to 10 degrees, a 10 percent rating is warranted; if extension 
is limited to 15 degrees, a 20 percent rating is warranted; 
if extension is limited to 20 degrees, a 30 percent rating is 
warranted; if extension is limited to 30 degrees, a 40 
percent rating is warranted; and if extension is limited to 
45 degrees, a 50 percent rating is limited. 

In the veteran's case, although he complains of experiencing 
sensation that his left knee is about to buckle, objective 
findings have consistently shown no instability in the left 
knee.  Hence, Diagnostic Code 5257 is inapplicable.  

The veteran's range of motion shows that his left knee has 
full range of motion, with objective findings revealing 
extension to 0 degrees (extension to 0 degrees being normal, 
see 38 C.F.R. § 4.71, Plate II) and flexion to 140 degrees 
(flexion to 140 degrees being normal, see 38 C.F.R. § 4.71, 
Plate II).  Under Diagnostic Code 5261, medical evidence 
would have to show limitation of extension to greater than 5 
degrees for a compensable, or higher, rating and, under 
Diagnostic Code 5260, medical evidence would have to show 
limitation of flexion of at least 45 degrees, or less, for a 
compensable or higher rating.  See 38 C.F.R. § 4.71a.  

Furthermore, the VA examining physician has specifically 
noted that the veteran does not have functional loss due to 
pain, fatigue, weakness or incoordination of the left knee.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. 
App. at 206.  Under the circumstances, a noncompensable 
rating for the veteran's left knee retropatellar pain 
syndrome is entirely appropriate, from the effective date of 
the award of service connection, and fully comports with the 
applicable schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  In the absence of medical evidence of 
ankylosis of the left knee, dislocated cartilage, nonunion or 
malunion of the tibia and fibula, or arthritis (x-rays show 
no degenerative changes), there is no basis for assignment of 
a higher evaluation under Diagnostic Codes 5256, 5258, 5259, 
or 5262, respectively.  

Left Ankle

The veteran maintains, in correspondence and in testimony 
presented at his personal hearing, that he experiences 
arthritic like pain in his left ankle, particularly on first 
getting up in the morning, which subsides as he uses it 
during the day.  

Review of the service medical records show that the veteran 
was complaining of left heel pain in December 1987, but x-
rays revealed that the left heel was normal.  In January 
1991, he related he tripped over a baby gate spraining his 
left ankle.  Following examination, the diagnosis was left 
ankle sprain, which was treated with a brace and physical 
therapy.  

The report of the veteran's August 2002 VA examination notes 
that he had not had surgery on his left ankle.  He related he 
experiences occasional pain associated with stiffness in the 
mornings and climbing stairs.  He denied any instability and 
examining physician observed that the veteran walked without 
a limp.  On examination, the left ankle was non-tender to 
palpation.  Range of motion of the left ankle revealed 
dorsiflexion to 20 degrees; plantar flexion to 40 degrees; 
and normal inversion and eversion.  There was no ligamentous 
instability.  There was mild tenderness to palpation over the 
left Achilles tendon at the heel insertion.  X-rays of the 
left ankle revealed the mortise was intact; no soft tissue 
swelling was apparent; an early calcaneal heel spur was 
evident; the possibility of a old trauma to the medial 
malleolus was questioned; and a probable accessory ossicle 
was noted inferior to the lateral malleolus.  The diagnosis 
was evidence of an old trauma.  The examining physician 
further noted that there was no left ankle pain, fatigue, 
weakness or incoordination on repeated testing of the left 
ankle.  

The non-VA medical statement, dated in January 2004, notes 
the veteran has intermittent left heel pain and long-standing 
left ankle pain.  On examination of the left ankle, there was 
no effusion and he had full range of motion.  There was no 
tenderness over the heel spur; no crepitus with ankle motion; 
and the subtalar motion was normal.  X-rays of the left ankle 
revealed some mild degenerative changes and evidence of an 
old ankle sprain with ossification at the tip of the medial 
malleolus.  

Analysis

The veteran's left ankle tendinitis with heel spur is 
evaluated in VA's Schedule for Rating Disabilities under the 
criteria for the evaluation of the musculoskeletal system, 
specifically Diagnostic Code 5271-5024.  See 38 C.F.R. 
§ 4.71a.  The first diagnostic code cited is selected from 
that part of the schedule most closely identifying the part, 
or system, of the body involved (here, the ankle), with the 
second diagnostic code being the residual condition on the 
basis for which the rating is determined (here, 
tenosynovitis).  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected part as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, but x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups, a 10 percent rating is warranted 
and if, in addition, there is occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  Id.  For 
the purpose of rating disability from arthritis, the ankle is 
considered a major joint.  See 38 C.F.R. § 4.45.  

Under Diagnostic Code 5271, moderate limitation of motion of 
the ankle warrants a 10 percent rating.  Marked limitation of 
motion of the ankle warrants a 20 percent rating.  See 
38 C.F.R. § 4.71a.  

In the case at hand, there is x-ray evidence of arthritis in 
a major joint, the left ankle.  Objective medical findings 
have consistently shown that the veteran has essentially full 
range of motion of his left ankle.  The results of his August 
2002 VA examination revealed dorsiflexion to 20 degrees (20 
degrees being normal, see 38 C.F.R. § 4.71, Plate II) and 
plantar flexion to 40 degrees (45 degrees being normal, see 
38 C.F.R. § 4.71, Plate II).  Most recent non-VA examination 
found that he had full range of motion of the left ankle.  
Under the circumstances, in the absence of a showing of 
either moderate or marked limitation of motion of the left 
ankle, a compensable rating under Diagnostic Code 5271 is not 
warranted.  Under Diagnostic Code 5024, which refers to 
Diagnostic Code 5003, when the limitation of motion is 
noncompensable under the applicable diagnostic code, a 10 
percent rating is for application for each such major joint 
affected by limitation of motion.  However, such limitation 
of motion must be objectively confirmed by findings of 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Although the veteran complaints of left ankle pain, medical 
examination does not show evidence of pain on motion.  In 
fact, the VA examiner specifically noted that there was no 
pain, fatigue, weakness or incoordination on repeat testing 
of the left ankle.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca, 8 Vet. App. at 206.  In the absence of greater 
severity, a noncompensable rating for left ankle tendinitis, 
since the effective date of the award of service connection, 
is entirely appropriate and fully comports with the 
applicable schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's left ankle tendinitis, with heel 
spur, consideration of other diagnostic codes for evaluating 
the disability does not appear appropriate.  See 38 C.F.R. 
§ 4.20 (permitting evaluation, by analogy, where the rating 
schedule does not provide a specific diagnostic code to rate 
the disability; see also Butts v. Brown, 5 Vet. App. 532, 539 
(1993).  However, even if such consideration were 
appropriate, in the absence of medical evidence of ankylosis 
of the left ankle, deformity due to malunion of the os calcis 
or astragalus, or astragalectomy, there is no basis for 
assignment of a higher evaluation under Diagnostic Codes 
5270, 5272, 5273, or 5274, respectively.  

Conclusion

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's disabilities at any stage under consideration.  It 
should be remembered that, generally, the degrees of 
disability specified under the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
In this regard, the Board notes that the medical evidence 
reflects that the veteran has not undergone prolonged 
hospitalization for his disabilities or that the disabilities 
have caused marked interference with employment as to render 
impractical the application of the regular schedular 
standards during any stage under consideration.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this decision, the Board has considered the 
appropriateness of the initial ratings for the veteran's 
disabilities under the applicable criteria in conjunction 
with the submission of additional evidence at various times 
while the appeal was pending.  Likewise, the Board notes that 
the RO has effectively considered the appropriateness of its 
initial evaluations under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  See Fenderson, 
12 Vet. App. at 126.  



ORDER

As the initial assignment of a 10 percent rating for 
temporomandibular joint dysfunction, since the grant of 
service connection, was proper, a higher rating prior to 
January 6, 2004 is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, an assignment of a 30 percent disability 
rating for temporomandibular joint dysfunction is granted, 
effective from January 6, 2004.  

Subject to the law and regulations governing payment of 
monetary benefits, an initial assignment of a 30 percent 
disability rating for facial scars is granted, effective from 
the award of service connection.  

As the initial assignment of a 10 percent rating for 
paresthesia of the right portion of the lower lip, since the 
grant of service connection, was proper, a higher rating is 
denied.  

As the initial assignment of a noncompensable rating for left 
knee retropatellar pain syndrome, since the grant of service 
connection, was proper, a compensable rating is denied.  

As the initial assignment of a noncompensable rating for left 
ankle tendinitis with heel spur, since the grant of service 
connection, was proper, a compensable rating is denied.  



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


